Ohamplin, O. J.
The record in this ease raises only" a single question, and that is whether the circuit judge erred in rejecting the bond offered in evidence upon the ground that Act No. 216, Laws of 1885, is unconstitutional and void.
*136The court erred in so holding. We are not called upon to pass our opinion upon every section and clause of the act of 1885, but only to state that the act, as a whole, is not repugnant to the Constitution, and that the section under which the bond in this case was executed is valid.
The judgment must be reversed, and a new trial ordered.
The other Justices concurred.